Luke, J.
1. Where a proceeding is instituted under the act approved March 28, 1917 (Park’s Code Supp. (Penal), § 448 (oooo)), to condemn an automobile alleged to have been used in conveying intoxicating liquors over a designated public road, and the evidence does not demand a finding that the vehicle was used in conveying liquors “on the public roads named in the petition,” the direction of a verdict “for confiscation” is reversible error. Wells v. State, 33 Ga. App. 426 (126 S. E. 856).
2. Special grounds 1 and-2 of the motion for a new trial, complaining of the exclusion of certain documentary evidence, present nothing for adjudication, for the reason that the rejected evidence is not set forth therein either literally or in substance, nor attached as an exhibit to the motion. Shaw v. Jones, 133 Ga. 446 (9) (66 S. E. 240) ; Holton v. State, 29 Ga. App. 387 (115 S. E. 284) ; Bank of LaGrange v. Commercial Credit Co., 31 Ga. App. 529 (121 S. E. 142).

Judgment reversed.


Broyles, C. J., and Bloodworth, J., eoneur.